       Case 3:20-cv-00026-DPM-JTR Document 7 Filed 12/17/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

TERRY R. WOFFORD                                                                        PLAINTIFF

V.                                No. 3:20CV00026-DPM-JTR

STEVE ROAX, Administrator,
Poinsett County Detention Center, et al.                                           DEFENDANTS


                                              ORDER

       Plaintiff Terry R. Wofford (“Wofford”), a pretrial detainee in the Poinsett

County Detention Center (“PCDC”), has filed a pro se § 1983 Complaint and

Amended Complaint alleging that Defendants violated his constitutional rights.

Docs. 2 & 6. 1 Before Wofford may proceed with this case, the Court must screen

his claims. 2



       1
         Although Wofford’s initial Complaint was unsigned, he later submitted an executed
signature page, as directed by the Court. Docs. 3 & 4. The Court then allowed Wofford to file an
Amended Complaint to cure other deficiencies contained in his Complaint. Doc. 5.
        The Court has read Wofford’s pro se pleadings, together, as constituting his claims. See
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 849 (8th Cir. 2014) (pro se complaint
must be “liberally construed” and “pro se litigants are held to a lesser pleading standard than other
parties”); Kiir v. N.D. Pub. Health, 651 F. App’x 567, 568 (8th Cir. 2016) (amendment “intended
to supplement, rather than to supplant, the original complaint,” should be read together with
original complaint).
       2
        The Prison Litigation Reform Act requires federal courts to screen prisoner complaints
and dismiss any claims that: (a) are legally frivolous or malicious; (b) fail to state a claim upon
which relief may be granted; or (c) seek monetary relief from a defendant who is immune from
such relief. 28 U.S.C. § 1915A(a) & (b). To survive the screening process, a “complaint must
contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its
face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
      Case 3:20-cv-00026-DPM-JTR Document 7 Filed 12/17/20 Page 2 of 3




      Wofford alleges that, between February 4, 2019 and April 6, 2020, he was

confined to a cell twenty-three hours a day and received “yard” only five times. He

alleges that his “one hour out” was only to shower, or use the phone or jail “kiosk.”

As Defendants, he names PCDC Administrators Steve Rorex (“Rorex”), Trisha

Marshall (“Marshall”), and Regina Hindman (“Hindman). He has sued Defendants

in their individual and official capacities, and he seeks monetary and injunctive

relief. Docs. 2 & 6.

      The Court concludes, for screening purposes only, that Wofford has pled a

plausible inhumane conditions of confinement claim against Defendants and that his

§ 1983 claims should be allowed to proceed. Accordingly, the Court will order

service of the Complaint and Amended Complaint on each Defendant.

      IT IS THEREFORE ORDERED THAT:

      1.     The Clerk is directed to change the names of Defendants “Steve Roax”

and “Ptrisha Marshall” to be “Steve Rorex” and “Trisha Marshall,” as stated in

Wofford’s Amended Complaint (Doc. 6 at 1-2).

      2.     Wofford may PROCEED with his inhumane conditions of confinement

claims against Rorex, Marshall and Regina Hindman.

      3.     The Clerk is directed to prepare a summons for Rorex, Marshall and

Hindman at the Poinsett County Detention Center. The United States Marshal is

directed to serve the summonses, Wofford’s Complaint and Amended Complaint


                                         2
       Case 3:20-cv-00026-DPM-JTR Document 7 Filed 12/17/20 Page 3 of 3




(Docs. 2 & 6), and this Order, on them without prepayment of fees and costs or

security therefor.3

       DATED this 17th day of December, 2020.



                                             ____________________________________
                                             UNITED STATES MAGISTRATE JUDGE




       3
         If any Defendant is no longer a Poinsett County employee, the individual responding to
service must file a sealed statement providing the unserved Defendant’s last known private mailing
address.
                                                3
